PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
YANG et al.
Application No. 16/608,777
Filed: 25 Oct 2019
For: A FIRST TERMINAL MONITORING A PAGING MESSAGE OF A SECOND TERMINAL AT A PAGING OCCASION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a response to the petition under 37 CFR 1.59(b), filed December 23, 2020, to withdraw the petition to expunge, filed December 16, 2020, such that the Request for Continued Examination (RCE) filed on November 23, 2020 remains. 

The petition to withdraw the petition to expunge is granted.  The requested expungement will not be considered further.

Telephone inquiries concerning this communication should be directed to the undersigned at (571) 272-6692.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions